EXHIBIT 32.2 CERTIFICATION OF CHIEF FINANCIAL OFFICER UNDER SECTION SARBANES OXLEY ACT OF 2002, 18 U.S.C. § 1350 In connection with the Annual Report on Form 10-K of QR Energy, LP (the “Partnership”), as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Cedric W. Burgher, Chief Financial Officer of the Partnership, certify, pursuant to 18U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge: the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Partnership. Date:May 4, 2011 /s/ Cedric W. Burgher Cedric W. Burgher Chief Financial Officer
